May 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE:Dreyfus Appreciation Fund, Inc. 1933 Act File No.: 2-68671 1940 Act File No.: 811-03081 CIK No.: 0000318478 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 61 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 28, 2016. Please address any comments or questions to my attention at 412-234-2057. Sincerely, /s/ Vickie Walton Vickie Walton Paralegal
